Citation Nr: 1045343	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-28 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for feet disability, to 
include pes planus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for back disability.

4.  Entitlement to an initial rating in excess of 10 percent for 
service-connected left knee degenerative joint disease (DJD).

5.  Entitlement to an initial rating in excess of 10 percent for 
service-connected right knee degenerative joint disease (DJD).

6.  Entitlement to a rating in excess of 10 percent for service-
connected left knee instability status post medial meniscectomy 
and lateral retinacular release.

7.  Entitlement to a rating in excess of 10 percent for service-
connected right knee patellar subluxation and instability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to March 
1974.

Regarding the Veteran's service connection claim for back 
disability, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran's notice of disagreement was received in June 2006.  
A statement of the case was issued in July 2006, and a 
substantive appeal was received in September 2006.  

Regarding the Veteran's service connection claims for pes planus 
and hearing loss, and regarding the Veteran's increased rating 
claims for his knees, these matters come before the Board from an 
August 2007 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran's notice of 
disagreement was received in September 2007.  A statement of the 
case was issued in April 2008, and a substantive appeal was 
received in May 2008.  

In the August 2007 rating decision, the RO granted service 
connection for DJD right knee and DJD left knee, and assigned 
separate 10 percent disability ratings, effective September 6, 
2006.  The Veteran appealed the initial disability rating 
assigned.  In February 2008, the Decision Review Officer (DRO) 
assigned a separate 10 percent rating for left knee instability 
status post medial meniscectomy and lateral retinacular release, 
effective September 6, 2006; a 100 percent rating, effective May 
22, 2007 based on surgical or other treatment necessitating 
convalescence; and assigned a 10 percent rating, effective July 
1, 2007.  The DRO also assigned a separate 10 percent rating 
specifically for right knee patellar subluxation and instability, 
effective July 1, 2007.  Excluding the 100 percent rating 
assigned for left knee disability from May 22, 2007 to June 30, 
2007, the issue remains in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 
35 (1993).  The Board finds that the separate ratings assigned by 
the RO are also in appellate status as they stem from the 
original service-connected right and left knee disabilities which 
were appealed.

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Although the 
Veteran did report in a December 2007 VA examination that he was 
unemployed, the Veteran did not report that he is unemployed due 
to his service-connected disabilities.  Overall, the Veteran has 
not expressly raised a TDIU claim, and the Board does not find an 
indication in the record that reasonably raised a claim of 
entitlement to a TDIU.   

The issues of entitlement to service connection for bilateral 
hearing loss and back disability; entitlement to initial ratings 
in excess of 10 percent for service-connected left and right knee 
DJD; and entitlement to ratings in excess of 10 percent for 
service-connected left knee instability status post medial 
meniscectomy and lateral retinacular release, and for service-
connected right knee patellar subluxation and instability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Pes planus was noted upon entry upon service.

2.  The Veteran's pes planus did not increase in severity during 
service.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in November 2006.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.
                                                                           
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  



Duty to Assist

VA has obtained service, VA and private treatment records; and 
assisted the Veteran in obtaining evidence.  The Board notes that 
an April 2006 VA treatment record shows that the Veteran is in 
receipt of Social Security Administration (SSA) benefits.  
However, it appears to the Board that the Veteran was receiving 
SSA benefits for psychological disorders as it was mentioned 
during his mental health evaluation in April 2006; and the role 
of SSA representatives was discussed at a July 2006 mental health 
group therapy session.  All known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran and his representative 
have not contended otherwise.  

As more particularly discussed in the remand section, the Veteran 
has submitted additional evidence, declined to waive preliminary 
RO review, and requested that the case be sent back to the RO for 
such review.  The Board's review of the additional evidence 
reveals that none of the items of new evidence are pertinent to 
the pes planus issue.  Accordingly, the Board proceeds with 
appellate review of that issue. 

Laws and Regulations

One of the issues before the Board involves a claim of 
entitlement to service connection for feet disability, to include 
pes planus.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), summarizing the effect 
of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden 
is met, then the veteran is not entitled to service- connected 
benefits. However, if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's claim 
is one for service connection.  This means that no deduction for 
the degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a claim 
for service-connected aggravation of that disorder.  In that case 
section 1153 applies and the burden falls on the veteran to 
establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed.Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a lack 
of aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).   



Analysis

The Veteran asserts that his pes planus is related to service.  
However, second degree pes planus was expressly noted on entrance 
examination in October 1971.  Thus, the presumption of soundness 
does not arise and service connection can only be established by 
a showing of aggravation.  

While the Board acknowledges that the Veteran is competent to 
report pes planus, the Veteran did not report any aggravation of 
pes planus while in service.  Service treatment records show 
treatment for other disorders reported by the Veteran, but not 
for pes planus.  In other words, there is no medical evidence 
suggesting any increase in the severity of the preexisting pes 
planus during service.  Moreover, although it is unclear whether 
the Veteran underwent clinical examination of the feet at the 
time of discharge examination in February 1974 (none of the boxes 
were checked, although certain notes referred to certain other 
findings) in his contemporaneous medical history, the Veteran did 
not report that he experienced any aggravation of pes planus.  In 
fact, he checked the appropriate box to deny any past or current 
history of foot trouble.  This is strong evidence suggesting that 
the Veteran himself did not believe that the preexisting pes 
planus increased in severity during service.  

Post-service treatment records do not reflect complaints or 
treatment related to feet disability for many years following 
active service.  Post service treatment records show that when he 
was seen in May 2006, it was observed that the Veteran had pes 
planus.  No other information regarding pes planus was provided.  
The Board emphasizes the multi-year gap between discharge from 
active duty service (1974) and initial reported symptoms of pes 
planus (2006) (nearly a 32-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability). 

Also, the Veteran had submitted claims for other VA benefits 
based on other disabilities that were received in May 1991, May 
1994, June 1997, June 2001, November 2001 and April 2005.  It was 
not until September 2006 when the Veteran's claim for pes planus 
was received.  This suggests that the Veteran did not believe his 
pes planus was aggravated in service until many years after 
service as the Board believes it reasonable to assume that the 
Veteran would have included a pes planus claim with his other 
earlier claims.  It is also significant that various medical 
reports associated with earlier claims for benefit did not 
include any complaints of pes planus.  

To the extent that the Veteran is asserting that his pes planus 
increased in severity during service, the Board does not find 
such assertions to be credible when the overall record is 
considered.  The several inconsistencies discussed above diminish 
his credibility in this regard.  He failed to report any pes 
planus problems during service although he had the opportunity to 
do so (and did in fact seek medical care for other problems), he 
expressly denied foot trouble at the time of separation 
examination, and he failed to include pes planus on several 
subsequent service connection claims over the years.  The 
Veteran's current assertions are simply inconsistent with his 
prior actions.

Based on the available evidence, the Board finds that the Veteran 
had pes planus at the time of entry into service.  There is no 
persuasive evidence to show an increase in severity during 
service.  The appeal is denied. 


ORDER

Entitlement to service connection for feet disability, to include 
pes planus, is not warranted.  The appeal is denied to this 
extent.




REMAND

Other issues before the Board include claims of entitlement to 
service connection for back disability; entitlement to initial 
ratings in excess of 10 percent for left and right knee DJD; and 
entitlement to ratings in excess of 10 percent for service-
connected left knee instability status post medial meniscectomy 
and lateral retinacular release, and for service-connected right 
knee patellar subluxation and instability.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
contemplates that all evidence will first be reviewed at the RO 
so as not to deprive the claimant of an opportunity to prevail 
with his claim at that level.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  When the agency of original jurisdiction 
receives evidence relevant to a claim properly before it that is 
not duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must prepare 
a supplemental statement of the case reviewing that evidence.  38 
C.F.R. § 19.31(b)(1).  

Here, the Veteran had submitted a waiver of RO review that was 
received in May 2010 for VA treatment records that were received 
prior to May 2010.  However, the Veteran submitted additional 
medical evidence (private treatment records from Methodist Dallas 
Medical Center showing that the Veteran was seen for lumbar disc 
disease and pain in bilateral knees) that were received in June 
2010.  On a form received in September 2010, the Veteran marked 
the appropriate line to indicate that he wanted the case sent 
back to the RO for the review of the additional evidence.  

The other issue before the Board is entitlement to service 
connection for bilateral hearing loss.  The Board notes that the 
Veteran had been scheduled for two examinations in 2007 to 
determine whether the Veteran has a current disability that is 
related to service.  On both occasions, the Veteran failed to 
appear.  In view of the need to return the case for reasons 
discussed above, the RO should schedule another VA audiological 
examination.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
a VA audiological examination to determine 
the nature, extent and etiology of any 
currently manifested hearing loss.   The 
Veteran's claims file must be provided to 
the examiner for review.  All appropriate 
audiological testing should be performed.

After examining the Veteran and reviewing  
the claims file, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current bilateral 
hearing loss is related to service.

A rationale should be provided. 

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record (to include the 
evidence received since the most recent 
supplemental statement of the case) and 
readjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss and for back disability; entitlement 
to initial ratings in excess of 10 percent 
for left and right knee DJD; entitlement to 
increased ratings for service-connected 
left knee instability status post medial 
meniscectomy and lateral retinacular 
release and for service-connected right 
knee patellar subluxation and instability.  
The RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


